Citation Nr: 0914427	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  96-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a low back disability, 
rated as 40 percent disabling prior to April 10, 2003, and as 
40 percent disabling for intervertebral disc syndrome, 10 
percent disabling for radiculopathy of the right lower 
extremity, and 20 percent disabling for radiculopathy of the 
left lower extremity, since April 10, 2003.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
1982 to April 1982, and from March 1985 to April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision that denied the 
Veteran's claim for an increased rating for his low back 
disability.  The Board remanded the claim for additional 
development in November 1999.

In a July 2002 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the decision denying the claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2003 Order, the Court remanded the claim 
to the Board for readjudication in accordance with a Joint 
Motion for Remand.  The Board remanded the claim in March 
2004.

By an October 2005 rating decision, the RO denied the 
Veteran's claim for a rating higher than 40 percent for 
intervertebral disc syndrome, and granted separate 20 percent 
ratings for radiculopathy of the right and left lower 
extremities, effective April 10, 2003.

The issues of entitlement to an earlier effective date for 
the award of 20 percent disability ratings for radiculopathy 
of the right and left lower extremities, and entitlement to 
earlier effective dates for the assignment of a TDIU rating 
and the award of Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35, are the subject of a separate 
Board decision.  In a form submitted to VA in June 2008, the 
Veteran and his private attorney specifically limited her 
representation to the issue of entitlement to an increased 
rating for a low back disability.  This intention was again 
reiterated by the Veteran's private attorney in a March 2009 
letter, which indicated that in June 2008, the parties 
limited the attorney's representation to the increased rating 
claim only.  Therefore, the Board finds that the veteran is 
represented for the additional claims, by the Puerto Rico 
Public Advocate for Veterans Affairs.  The Puerto Rico Public 
Advocate for Veterans Affairs has submitted arguments on 
behalf of those claims.  

FINDINGS OF FACT

1.  Since January 4, 1994, the Veteran's low back disability 
(intervertebral disc syndrome with bilateral lower extremity 
radiculopathy) has been manifested by sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, and absent 
ankle jerk, with little intermittent relief.  Throughout the 
pendency of the appeal, flexion has been limited at most to 
30 degrees, extension to 10 degrees, bilateral lateral 
bending to 10 degrees, and bilateral lateral rotation to 10 
degrees.  Ankylosis has not been shown.  

2.  The neurological manifestations (bilateral lower 
extremity radiculopathy) of the Veteran's low back disability 
approximate no more than moderate incomplete paralysis of the 
sciatic nerve, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for 
a low back disability (intervertebral disc syndrome with 
bilateral lower extremity radiculopathy) have been met since 
January 4, 1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 
5293, 5295 (2002 and 2003), 5243 (2008).  

2.  The criteria for separate ratings higher than 20 percent 
for the chronic neurological manifestations of the Veteran's 
service-connected low back disability have not been met since 
April 10, 2003.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8720 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The regulations for rating disabilities of the spine were 
twice revised during the pendency of the Veteran's appeal, 
effective September 23, 2002, and effective September 26, 
2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies from the effective 
date of the change, while the previous version of the 
regulation applies prior to the date of change.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003), 69 Fed. Reg. 25179 (2004).  The amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 
(2000).

The RO has considered and notified the Veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
Veteran in terms of lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of those symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 10 percent rating when it was mild.  It warranted 
a 20 percent rating when it was moderate, with recurrent 
attacks.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome, with recurring attacks with 
intermittent relief.  A 60 percent rating was warranted when 
the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since DC 5293 contemplates 
limitation of motion, a separate rating for limitation of 
motion cannot be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
again slightly revised in September 2003.  Effective 
September 26, 2003, the regulations for rating disabilities 
of the spine were revised, and the diagnostic codes were 
reclassified.  These reclassified diagnostic codes include 
5237 (lumbosacral strain) and 5243 (intervertebral disc 
syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2006).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The Veteran's lumbar spine disability is rated 40 percent 
disabling under the old diagnostic criteria of DC 5293, which 
contemplated severe, recurring attacks of intervertebral disc 
syndrome with intermittent relief.  A higher 60 percent 
rating under DC 5293 required pronounced intervertebral disc 
syndrome (IDS) with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).  Under the old schedular criteria, a 40 percent 
rating 5292, represented the maximum schedular rating 
available for limitation of lumbar spine motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Similarly, a 40 percent rating 
represented the maximum schedular rating available for 
lumbosacral strain (DC 5295).  Thus, neither DC 5292 nor 5295 
may provide for a higher rating in this case.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

In evaluating whether the Veteran is entitled to a higher 60 
percent rating under the old diagnostic criteria of DC 5293, 
the evidence for consideration includes clinical records 
dated from April 1993 to April 2008 and reports of VA 
examination dated in December 1993, November 2000, May 2004, 
September 2004, and October 2005, which show frequent 
symptoms and assessments of radiculopathy into the both the 
right and left lower extremities.  Earlier dated records show 
that the radiculopathy of the left lower extremity had long 
been associated with absent ankle jerk reflexes.  The 
radiculopathy into the left lower extremity was associated 
with weakness, causing unsteadiness and occasional falls.  
The records also document demonstrable muscle spasm of the 
lumbosacral spine.  The records do not, however, demonstrate 
atrophy of any muscles in the lower extremities.

Private treatment records dated from August 1994 show that 
the Veteran complained of worsening neurological symptoms in 
his right lower extremity.  EMG testing in April 1995 
revealed absent ankle jerk reflexes in both the right and 
left lower extremities.

Given the persistence of the Veteran's neurological 
complaints in records dated from April 1993 to April 2008, 
combined with evidence demonstrating absent bilateral ankle 
jerk reflexes, the Board, resolving doubt in the Veteran's 
favor, concludes that the neurological manifestations of the 
Veteran's service-connected low back disability more nearly 
approximate pronounced IDS, with sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, and absent 
ankle jerk, with little intermittent relief, which would 
support the assignment of a 60 percent rating under the 
criteria of DC 5293, in effect before September 2002.  A 60 
percent rating for IDS is the maximum rating available under 
the diagnostic criteria in effect both before September 2002 
and before September 26, 2003.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, chronic orthopedic 
and neurological manifestations means orthopedic and 
neurological signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  38 C.F.R. 
§ 4.71a, DC 5243, Notes 1, 2 (2003-04)

A 60 percent rating, however, is also the maximum available 
rating for IDS based upon incapacitating episodes.  38 C.F.R. 
§ 4.71a, DC 5243 (2003 and 2004).  Accordingly, the Veteran 
is not entitled to a rating in excess of 60 percent under the 
criteria pertaining to incapacitating episodes.  Therefore, 
it is necessary to determine whether after September 26, 
2003, the Veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, the Veteran's 
December 1993, November 2000, May 2004, September 2004, and 
October 2005 show flexion limited at most to 30 degrees, 
extension to 10 degrees, bilateral lateral bending to 10 
degrees, and bilateral lateral rotation to 10 degrees, which 
would warrant a rating of 40 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula - unfavorable ankylosis of either the 
thoracolumbar spine or the entire spine - are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2008).

The Veteran has been assigned a disability rating of 60 
percent for IDS under the rating criteria in effect prior to 
September 2002 by this decision.  The RO assigned separate 20 
percent and 10 percent ratings, effective from April 10, 
2003, for radiculopathy in the right and left lower 
extremities, under DC 8520.  The question before the Board, 
then, is whether the Veteran is entitled to higher separate 
ratings for his neurological manifestations.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Clinical records dated from April 1993 to April 2008 and 
reports of VA examination dated in December 1993, November 
2000, May 2004, September 2004, and October 2005, show 
frequent complaints and assessments of symptoms of 
radiculopathy into the both the right and left lower 
extremities.  Of particular significance are findings of 
decreased sensation and absent ankle jerk reflexes, 
bilaterally.  The radiculopathy into the left lower extremity 
was noted to be associated with weakness, causing 
unsteadiness, and occasional falls.  The records do not, 
however, demonstrate atrophy of any muscles in the lower 
extremities.  Each examination revealed normal muscle tone, 
and 4/5 strength in the left lower extremity, and 5/5 
strength in the right lower extremity.

The findings in the medical records support a conclusion that 
the Veteran has bilateral radiculopathy, which results in 
decreased sensation and impaired reflexes in both 
extremities.  He additionally has slightly decreased strength 
in the left lower extremity.  The Board therefore finds that 
the Veteran's radiculopathy symptoms are primarily sensory in 
nature and compatible with an incomplete paralysis of the 
sciatic nerve that is no more than moderate in degree.  The 
manifestations warrant no more than 20 percent ratings under 
DC 8520, which provides for a 20 percent rating for moderate 
incomplete paralysis.  The Board finds no evidence of organic 
changes, such as moderate muscle atrophy, or trophic changes 
that would warrant higher ratings or demonstrate more than a 
moderate degree of incomplete paralysis of the sciatic nerve.  
However, because of the evidence showing falls and weakness 
in the legs, the Board finds that the level of incomplete 
paralysis is more than mild, but not more than moderate.

Having determined that the Veteran is not entitled to ratings 
in excess of 20 percent under DC 8520, the final remaining 
question before the Board is whether as of April 10, 2003, 
the Veteran's combined disability rating is higher when his 
disability is rated under the diagnostic codes used by the RO 
(40 percent under DC 5243, and separate 20 percent ratings 
under DC 8520) than it is under the old diagnostic criteria 
of DC 5293 (a single 60 percent rating).  Taking into 
consideration the bilateral factor, the Board concludes that 
a 40 percent rating under DC 5243, and separate 20 percent 
ratings under DC 8520, provide for a greater combined 
disability rating than the single 60 percent rating under the 
old DC 5293.  38 C.F.R. §§ 4.25, 4.26 (2008).  Because the 
diagnostic criteria currently in effect provide for a more 
favorable disability rating for the Veteran's low back 
disability, the Board finds that as of April 10, 2003, the 
Veteran's disability should be rated as 40 percent disabling 
under DC 5243, and as 20 percent disabling for the right 
lower extremity, and 20 percent for the left lower extremity 
under DC 8520.  Because the rating criteria providing for 
separate rating of the orthopedic and neurologic 
manifestations were not in effect prior to April 10, 2003, 
however, the Veteran's disability must be rated under the old 
criteria (a single 60 percent disability rating) prior to 
April 10, 2003.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. 
Reg. 33422 (2000).

The Board has determined that for the period from January 4, 
1994, to April 9, 2003, the Veteran is entitled to a 60 
percent disability rating, but no more, under the old 
diagnostic criteria of DC 5293.  For the period since April 
10, 2003, he is entitled to no more than the current 40 
rating for orthopedic manifestations and separate 20 percent 
disability ratings for the neurologic manifestations in each 
lower extremity under any of the spinal rating criteria 
applicable.  Consideration has been given to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  Although he has complained of 
flare-ups, they occur only after certain activities.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the evidence 
does not show that flare-ups result in any disability 
equivalent to ankylosis such that a higher orthopedic rating 
would be warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting ratings in excess of 60 percent under 
the old diagnostic criteria of DC 5293, and more than 40, 20, 
and 20 percent under the diagnostic criteria currently in 
effect have not been documented.  In addition, it has not 
been shown that the service-connected back disability has 
required frequent periods of hospitalization or marked 
interference with employment beyond that contemplated by the 
currently assigned ratings.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that for the period from 
January 4, 1994, to April 9, 2003, the Veteran was entitled 
to a 60 percent disability rating, but no more, under the old 
diagnostic criteria of DC 5293.  For the period since April 
10, 2003, the Veteran's low back disability has not warranted 
a rating higher than 40 percent for the orthopedic 
manifestations, or higher than separate 20 percent ratings 
for the neurologic manifestations.  All reasonable doubt has 
been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2001, April 2004, 
June 2004, and June 2008; rating decisions in March 1996, 
April 1996, June 1997, and October 2005; a statement of the 
case in April 1996; and supplemental statements of the case 
in May 1996, August 2001, October 2005, and April 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also provided the appellant with multiple 
medical examinations in relation to his claim for an 
increased rating for his low back disability.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



ORDER

An increased rating of 60 percent for a low back disability 
is granted, for the period from January 4, 1994, to April 9, 
2003.

As of April 10, 2003, a disability rating in excess of 40 
percent for the orthopedic manifestations of a low back 
disability, and in excess of 20 percent for the left lower 
extremity neurologic manifestations are denied, while an 
increased rating f 20 percent, but not more, for the right 
lower extremity neurologic manifestations is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


